        Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


DAVID LEIBOWITZ, BENJAMIN LEIBOWITZ,
JASON LEIBOWITZ, AARON LEIBOWITZ, and            No. 19 Civ. 09236 (KPF)
PINCHAS GOLDSHTEIN,                              ECF Case

                                Plaintiffs,

       v.

IFINEX INC., BFXNA INC., BFXWW INC.,
TETHER HOLDINGS LIMITED, TETHER
OPERATIONS LIMITED, TETHER LIMITED,
TETHER INTERNATIONAL LIMITED,
DIGFINEX INC., PHILIP G. POTTER,
GIANCARLO DEVASINI, LUDOVICUS JAN
VAN DER VELDE, REGINALD FOWLER,
CRYPTO CAPITAL CORP., and GLOBAL
TRADE SOLUTIONS AG,
                         Defendants.

ERIC YOUNG, ADAM KURTZ, and DAVID
CRYSTAL on behalf of themselves and all others
similarly situated,                              No. 20 Civ. 00169 (KPF)
                                                 ECF Case
                                Plaintiffs,

       v.

IFINEX INC., BFXNA INC., BFXWW INC.,
TETHER HOLDINGS LIMITED, TETHER
LIMITED, DIGFINEX INC., TETHER
OPERATIONS LIMITED, TETHER
INTERNATIONAL LIMITED, AND JOHN DOES
1-50,
                         Defendants.

[caption continued next page]

      MEMORANDUM OF LAW IN OPPOSITION TO COMPETING MOVANTS’
      MOTIONS FOR INTERIM LEAD COUNSEL AND IN FURTHER SUPPORT
         OF THE MOTION TO APPOINT KIRBY MCINERNEY LLP AND
          THE RADICE LAW FIRM, P.C. AS INTERIM LEAD COUNSEL
       Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 2 of 21




BRYAN FAUBUS on behalf of himself and all
others similarly situated,
                                               No. 20 Civ. 00211 (KPF)
                          Plaintiff,           ECF Case

      v.

IFINEX INC., BFXNA INC., BFXWW INC.,
TETHER HOLDINGS LIMITED, TETHER
LIMITED, DIGFINEX INC., TETHER
OPERATIONS LIMITED, TETHER
INTERNATIONAL LIMITED, AND JOHN DOES
1-50,
                         Defendants.


JOSEPH EBANKS, Individually and on Behalf of
All Others Similarly Situated,                 No. 20 Civ. 00453 (KPF)
                                               ECF Case
                          Plaintiff,

      v.

IFINEX INC., BFXNA INC., TETHER
HOLDINGS LIMITED, TETHER LIMITED,
TETHER OPERATIONS LIMITED, DIGFINEX
INC., JEAN-LOUIS VAN DER VELDE,
GIANCARLO DEVASINI and PHILIP POTTER,

                          Defendants.
             Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 3 of 21




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1
ARGUMENT .................................................................................................................................. 3
I.        Applicable Legal Standard .................................................................................................. 3
II.       The Kirby/Radice Team Should Be Appointed Interim Lead Counsel .............................. 4
                     A.         Appointing the Kirby/Radice Team Interim Lead Counsel Will
                                Promote the Effective and Efficient Prosecution of this Litigation ............ 4
                     B.         The Relative Strength of the Young Complaint Supports the
                                Appointment of the Kirby/Radice Team as Interim Lead Counsel ............ 6
                     C.         Discretionary Factors Beyond Federal Rule of Civil Procedure
                                23(g)(1)(A) Support the Appointment of the Kirby/Radice Team as
                                Interim Lead Counsel .................................................................................. 8
III.      The Kirby/Radice Team Offers the Most Compelling Leadership Application ............... 11
                     A.         The Newly Established RCF Firm’s Leadership Application .................. 11
                     B.         Robbins Geller’s Leadership Application is Not as Compelling for
                                This Litigation ........................................................................................... 14
CONCLUSION ............................................................................................................................. 15
            Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 4 of 21




                                             TABLE OF AUTHORITIES
Cases
Deangelis v. Corzine,
  286 F.R.D. 220 (S.D.N.Y. 2012) (Marrero, J.) ........................................................................... 8
In re Air Cargo Shipping Servs. Antitrust Litig.,
   240 F.R.D. 56 (E.D.N.Y. 2006) .............................................................................................. 4, 5
In re Bear Stearns Cos., Inc. Sec., Derivative, & Emp. Ret. Income Sec. Act (ERISA) Litig.,
   No. 08 M.D.L. 1963 (RWS), 2009 WL 50132 (S.D.N.Y. Jan. 5, 2009), amended on denial of
   reconsideration sub nom. In re Bear Stearns Cos., Inc. Sec., Derivative, & ERISA Litig., No.
   08 M.D.L. 1963 (RWS), 2009 WL 2168767 (S.D.N.Y. July 16, 2009) ..................................... 8
In re Comverse Tech., Inc. Derivative Litig.,
   No. 06 Civ. 1849, 2006 WL 3511375 (E.D.N.Y. Dec. 5, 2006) ................................................ 8
In re Crude Oil Commodity Futures Litig.,
   No. 11 Civ. 3600 (WHP), 2012 WL 569195 (S.D.N.Y. Feb. 14, 2012)................................. 4, 5
In re GSE Bonds Antitrust Litig.,
   377 F. Supp. 3d 437 (S.D.N.Y. 2019) (Rakoff, J.) ..................................................................... 6
In re Interest Rate Swaps Antitrust Litig.,
   No. 16 MD 2704 (PAE), 2016 WL 4131846 (S.D.N.Y. Aug. 3, 2016) ..................................... 4
In re LIBOR-Based Fin. Instrument Antitrust Litig.,
   No. 11 MD 2262 (NRB), 2011 WL 5980198 (S.D.N.Y. Nov. 29, 2011)................................. 12
In re Mun. Derivatives Antitrust Litig.,
   252 F.R.D. 184 (S.D.N.Y. 2008) (Marrero, J.) ............................................................. 3, 4, 6, 12
Nowak v. Ford Motor Co.,
  240 F.R.D. 355 (E.D. Mich. 2006) ........................................................................................... 12
In re Parking Heaters Memorandum Antitrust Litig.,
   310 F.R.D. 54 (E.D.N.Y. 2015) .................................................................................................. 4
In re Payment Card Interchange Fee & Merchant Discount Antitrust Litig.,
   No. 05 MD 1720, 2006 WL 2038650 (E.D.N.Y. Feb. 24, 2006) ............................................... 4
In re Treasury Sec. Auction Antitrust Litig.,
   No. 15 MD 2673 (PGG), 2017 WL 10991411 (S.D.N.Y. Aug. 23, 2017) ............................... 15
Vale v. McGuinn,
  No. 09 Civ. 3807 (RMB), 2009 WL 3297490 (S.D.N.Y. Oct. 13, 2009) ................................. 12
Wallace v. Intralinks,
 302 F.R.D. 310 (S.D.N.Y. 2014) (Griesa, J.)............................................................................ 15
Other Authorities
3 Herbert Newberg & Alba Conte, Newburg on Class Actions § 9.35 (4th ed. 2002) ................. 12




                                                                 ii
             Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 5 of 21



April Lambert, et al., Library Patron Privacy in Jeopardy an Analysis of the Privacy Policies
  of Digital Content Vendors, 52 Proceedings of the Association for Information Science
  and Technology 1 (2015) .......................................................................................................... 10
Charles Silver, Class Actions-Representative Proceedings, 5 Encyclopedia of L. & Econ. 194,
  221 (2000) ................................................................................................................................... 6
Manual For Complex Litigation (Fourth) ....................................................................................... 4
Masooda Bashir, April Lambert, Boyi Guo, Nasir Memon, and Tzipora Halevi,
 Cybersecurity Competitions: The Human Angle, 13 IEEE Security & Privacy 74 (2015) ...... 10
Masooda Bashir, Beth Strickland, and Jeremiah Bohr, What Motivates People to Use Bitcoin?,
 10047 International Conference on Social Informatics 347 (2016).......................................... 10
Rules
Fed. R. Civ. P. 23 .................................................................................................................... 3, 4, 5




                                                                       iii
           Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 6 of 21



       Plaintiffs Eric Young, Adam Kurtz, and David Crystal (collectively, the “Young

Plaintiffs” or “Plaintiffs”) respectfully submit this memorandum of law in opposition to motions

filed by competing movants and in further support of their motion to appoint Kirby McInerney

LLP (“Kirby”) and the Radice Law Firm, P.C. (“Radice”) (collectively, the “Kirby/Radice

Team”) as interim lead counsel.

                                       INTRODUCTION

       There are presently three motions seeking the appointment of interim lead counsel in

connection with the four Related Actions pending before this Court.1 Those motions were (or

will be) filed by plaintiffs in the Leibowitz, Young, and Ebanks Actions.2

       Plaintiffs’ opening memorandum demonstrates that the Kirby/Radice Team is the most

qualified to be appointed Interim Lead Counsel under Rule 23(g) of the Federal Rules of Civil

Procedure. This Court should appoint the Kirby/Radice Team as interim lead counsel, inter alia,

because:

       (i)     The Kirby/Radice Team developed the particularized allegations of the Young
               Complaint based on an in-depth pre-filing investigation of market participants and
               in consultation with experienced experts. To wit, these allegations are readily


1
  The “Related Actions” refer to: (i) Leibowitz et al. v. iFinex Inc. et al., No. 19 Civ. 9236
(S.D.N.Y.) (the “Leibowitz Action”); (ii) Young et al. v. iFinex Inc. et al., No. 20 Civ. 169
(S.D.N.Y.) (the “Young Action”); (iii) Faubus v. iFinex Inc. et al., No. 20 Civ. 211 (the “Faubus
Action”); and (iv) Ebanks v. iFinex Inc., et al., No. 20 Civ. 453 (S.D.N.Y.) (the “Ebanks
Action”). Unless otherwise noted, all docket references are to the Young Action. All references
to “Defendants” are to Defendants in the Young Action, unless otherwise noted. All references
to “Opening Br.” are to Plaintiffs’ Memorandum of Law in Support of Plaintiffs’ Motion to
Appoint Counsel. See Pls.’ Mem. In Supp. of Pls.’ Mot. to Appoint Counsel, Young et al., v.
iFinex Inc. et al., 20 Civ. 169 (S.D.N.Y. Jan. 13, 2019) [ECF No. 25].
2
 See Notice of Mot. to Appoint Counsel, Young, 20 Civ. 169 (S.D.N.Y. Jan. 13, 2020) [ECF No.
24]; Mot. to Appoint Counsel, Leibowitz, No. 19 Civ. 9236 (S.D.N.Y. Jan. 3, 2020) [ECF No.
58] (the “RCF Br.”). Based on discussions with counsel for the Ebanks Action, Robbins Geller
will file a motion to appoint interim lead counsel on January 27, 2020 pursuant to the Scheduling
Order [ECF No. 29].
         Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 7 of 21



               distinguishable from the public source allegations set forth in complaints filed by
               competing movants (see Section II.B, infra);

       (ii)    The Kirby/Radice Team possesses unimpeachable qualifications and experience
               in the practice of antitrust and commodities litigation (see Section II.C.1, infra);

       (iii)   The Kirby/Radice Team is unique in proposing a leadership structure that will
               promote diversity and inclusion (see Section II.C.2, infra); and

       (iv)    The Kirby/Radice Team has secured the support of the Faubus Action, which is
               led by a law firm, Glancy Prongay & Murray LLP (“GPM”), similarly
               experienced in litigating claims asserted in the Related Actions (see Section II.A,
               infra).

       Based on the foregoing, the Kirby/Radice Team is best positioned to serve as interim lead

counsel. Discussions with counsel for the other Related Actions have remained collegial, even if

those discussions have not resulted in a proposed private ordering to date. As such, if appointed

interim lead counsel, the Kirby/Radice Team is confident that it will be able to work

cooperatively with competing applicants to ensure that this litigation is prosecuted effectively

and efficiently. See Section II.A, infra.

       The competing leadership proposals submitted by counsel for the Leibowitz and Ebanks

Actions are less compelling. For example, while the newly established law firm of Roche

Freedman LLP (n/k/a Roche Cyrulnik Freedman LLP) (“RCF”) filed the first of the Related

Actions, the self-proclaimed significance of being “first-to-file” is overstated. See Section III.A,

infra. The Leibowitz Complaint relies exclusively on publicly available information and does not

reflect the same rigorous pre-filing investigation and econometric analysis as conducted by the

Kirby/Radice Team. See Section II.B, infra. Likewise, in apparent recognition of its need for

additional support in steering this litigation, RCF added California-based attorneys from the law

firm of the Schneider Wallace Cottrell Konecky LLP (“SWCK”) – which was not a signatory to

the Leibowitz Complaint – to its interim lead counsel motion. In contrast, there is no reason to

doubt that the Kirby/Radice Team, whose lawyers have decades of experience prosecuting


                                                 2
               Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 8 of 21



     claims on behalf of investors and consumers in this District and both of whom are headquartered

     in New York and New Jersey, will bring their extensive class action litigation experience and

     financial resources to bear in this litigation.

             Similarly, the leadership application submitted by Robbins Geller is unavailing. Robbins

     Geller’s track record is not disputed, but the firm has not demonstrated the same commitment to

     this litigation as the Kirby/Radice Team. Further, even though Robbins Geller initially sought to

     represent a class of bitcoin purchasers (see Compl. at ¶ 106, Ebanks, No. 20 Civ. 453 (S.D.N.Y.

     Jan 16, 2020) [ECF No. 1]), this argument glosses over the fact that plaintiffs in the Young and

     Faubus Actions are also bitcoin purchasers. See Section III.B, infra. In any event, Robbins

     Geller subsequently conceded that the Related Actions should be consolidated. Rudman Ltr.

     Regarding Consolidation, Ebanks, No. 20 Civ. 453 (S.D.N.Y. Jan. 24, 2020) [ECF No. 8].

     Likewise, arguments concerning purported intra-class conflicts are premature and unfounded at

     this early stage of the litigation. See Section III.B., infra.

             Accordingly, appointing the Kirby/Radice Team as Interim Lead Counsel will best serve

     the interests of all class members, while promoting efficient and effective leadership for this

     litigation. See In re Mun. Derivatives Antitrust Litig., 252 F.R.D. 184, 186 (S.D.N.Y. 2008)

     (Marrero, J.) (“Rule 23(g)(2) provides that the court ‘must appoint the applicant best able to

     represent the interest of the plaintiffs.’”).

                                                     ARGUMENT

I.           Applicable Legal Standard

             Federal Rule of Civil Procedure 23 provides that “[t]he court may designate interim

     counsel to act on behalf of a putative class before determining whether to certify the action as a

     class action.” Fed. R. Civ. P. 23(g)(3). In cases such as this, where there is more than one

     application for appointment as class counsel, the Court should appoint the applicant “best able to


                                                         3
               Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 9 of 21



      represent the interests of the class.” Fed. R. Civ. P. 23(g)(2); see Opening Br. at Section II. To

      this end, the Court “may consider any other matter pertinent to counsel’s ability to fairly and

      adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B).

II.           The Kirby/Radice Team Should Be Appointed Interim Lead Counsel

              A.       Appointing the Kirby/Radice Team Interim Lead Counsel Will Promote the
                       Effective and Efficient Prosecution of this Litigation

              Courts routinely appoint interim lead counsel in cases of similar magnitude and

      complexity to ensure that the litigation is managed.        See Manual For Complex Litigation

      (Fourth) (“Manual”) §§10.22, 21.11; see also In re Air Cargo Shipping Servs. Antitrust Litig.,

      240 F.R.D. 56, 57 (E.D.N.Y. 2006). In addition, courts in this District routinely appoint co-lead

      counsel as interim lead counsel in complex antitrust and commodities litigations to represent the

      interests of the class. See In re Interest Rate Swaps Antitrust Litig., No. 16 MD 2704 (PAE),

      2016 WL 4131846, at *4 (S.D.N.Y. Aug. 3, 2016) (collecting cases and observing that

      “appointing two interim co-lead counsel is most likely to produce efficient and effective

      representation.”); Order Appointing Counsel, In re Foreign Exch. Benchmark Rates Antitrust

      Litig., No. 13 Civ. 7789 (LGS) (S.D.N.Y. Aug. 13, 2015) [ECF No. 412] (appointing two interim

      lead counsel)3 and see Manual §10.221 (noting that the most important factor in appointing

      organizational structure is “achieving efficiency and economy without jeopardizing fairness to

      the parties”).




      3
        See, e.g., In re Mun. Derivatives, 252 F.R.D. at 187 (appointing co-lead firms as interim class
      counsel); Air Cargo, 240 F.R.D. at 58 (same); In re Payment Card Interchange Fee & Merchant
      Discount Antitrust Litig., No. 05 MD 1720, 2006 WL 2038650, at *5 (E.D.N.Y. Feb. 24, 2006)
      (same); In re Crude Oil Commodity Futures Litig., No. 11 Civ. 3600 (WHP), 2012 WL 569195,
      at *2 (S.D.N.Y. Feb. 14, 2012) (same); In re Parking Heaters Memorandum Antitrust Litig., 310
      F.R.D. 54, 59 (E.D.N.Y. 2015) (same).




                                                       4
         Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 10 of 21



        Here, the proposed Kirby/Radice Team readily satisfies all of the criteria set forth in Fed.

R. Civ. P. 23(g)(1)(A), which identifies four factors that courts are to consider in appointing

class counsel: (i) the work that counsel has done in investigating potential claims in the action;

(ii) counsel’s experience in handling class actions, other complex litigation, and the types of

claims asserted in this action; (iii) counsel’s knowledge of the applicable law; and (iv) the

resources that counsel will commit to representing the class. See Opening Br. at Section II.

        For this reason, the Kirby/Radice Team respectfully submits that a leadership structure

with their firms at the top will be the most efficient and effective. Indeed, in recognition of the

Kirby/Radice Team’s early leadership in this litigation, plaintiff’s counsel for the Faubus Action,

GPM, supports the Kirby/Radice Team’s appointment as interim lead counsel. See In re Crude

Oil, 2012 WL 569195, at *2 (S.D.N.Y. Feb. 14, 2012) (giving “some weight to plaintiffs’ ‘self

selection’ of class counsel.”) (citation omitted); Air Cargo, 240 F.R.D. at 58 (noting the fact that

“experienced counsel are satisfied to be represented by these two competing applicants is some

measure of the respect they command and the confidence of their peers that they will serve well

in the role”).

        Last, even if discussions with competing movants’ counsel have not resulted in private

ordering to date, the discussions have remained collegial. As such, the Kirby/Radice Team is

confident that it will be able to work cooperatively with other counsel to ensure that this

litigation is prosecuted fairly, efficiently, and economically. See In re Crude Oil, 2012 WL

569195, at *2 (S.D.N.Y. Feb. 14, 2012) (noting that interim co-lead counsel “may divide case

responsibilities and costs as they see fit among any of the fine law firms who have competed to

be interim lead counsel”). The Kirby/Radice team also respectfully submits that Kirby should be

appointed primary plaintiffs’ liaison to the Court based on the firm’s role in developing the most




                                                 5
        Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 11 of 21



particularized allegations, track record of success in litigating antitrust/commodities claims, and

role in attempting to coordinate the Related Actions. See Order Appointing Interim Co-Lead

Counsel, Binz v. Amadeus IT Group, S.A., No. 15 Civ. 5457 (KPF) (S.D.N.Y. Dec. 7, 2015)

[ECF No. 144] (appointing interim co-lead counsel, but appointing a single law firm to act “as

liaison counsel on behalf of all Plaintiff’s counsel for purposes of providing a single point of

contact for the Court and for defense counsel”).

       B.      The Relative Strength of the Young Complaint Supports the Appointment of
               the Kirby/Radice Team as Interim Lead Counsel

       Courts in this District weigh the relative strength of initial complaints in evaluating

interim lead counsel motions. See In re Mun. Derivatives, 252 F.R.D. at 186 (weighing various

firms’ “proffered investigative efforts” and appointing as interim lead counsel the firms that

“expended substantially more effort and resources and obtained more substantial and more

valuable and reliable information.”); see also In re GSE Bonds Antitrust Litig., 377 F. Supp. 3d

437, 438 (S.D.N.Y. 2019) (Rakoff, J.) (appointing interim co-lead counsel who “did substantial

investigative work and invested significant resources”).4

       Here, each of the Related Actions were filed in response to an academic article describing

Defendants’ alleged manipulation of the bitcoin market. However, the Kirby/Radice Team

performed a far more thorough investigation that resulted in a complaint substantively different

from, and superior to, the complaints filed by the competing movants’ counsel. Competing

counsel clearly did not undertake the same in-depth, independent investigation. In its opening

submission, RCF remarks that the Young Complaint is “nearly identical” to the Leibowitz


4
  Cf. Charles Silver, Class Actions-Representative Proceedings, 5 Encyclopedia of L. & Econ.
194, 221 (2000) (“[u]nless lawyers are compensated for time spent inventing liability theories
and investigating misconduct, they will be discouraged from doing so”).




                                                   6
        Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 12 of 21



Complaint. See RCF Br. at 7. This is untrue. The fact that the Young Complaint includes

allegations that are, in part, based on the same publicly available information as the Leibowitz

Complaint is hardly surprising—this is the nature of pre-discovery factual investigation which

must be developed from publicly-available sources. Competing movants do not deny that the

quantitative analysis included in the Young Complaint is the result of a unique and resource-

intensive engagement undertaken by the Kirby/Radice Team with industry experts.

       The Young Complaint’s unique factual allegations underscore that superficial, self-

serving comparisons should be discounted. As detailed in the Opening Brief (see Section II. A),

the unique pre-filing work of the Kirby/Radice Team included:

             Developing a proprietary algorithm and identifying, for the first time, specific
              dates of Defendants’ manipulation of Bitcoin, see Young Compl. ¶¶ 137-39;

             Developing a proprietary systematic mapping of the trading flow of newly issued
              tethers and identifying over 236 specific manipulative transactions, see id. at
              ¶¶ 107-18, 140-48;

             Identifying Defendants’ manipulation on at least 115 different occasions, see id.
              at Table 3, including intermediary wallets that Defendants potentially used for
              wash trading, see id. at ¶¶ 107-18;

             Performing rigorous regression analyses evidencing that Defendants liquidated
              their Bitcoin holdings to replenish their U.S. dollars holdings and perpetuate their
              systematic manipulation, see id. at ¶ 133; and

             Performing various regression analyses demonstrating the lockstep statistical
              relationship between Bitcoin and Bitcoin futures and identifying specific
              occasions of Defendants’ manipulation and mean/median pricing impact on
              Bitcoin futures, see id. at ¶¶ 172-74, 179-87, Figures 31-34.

       Competing movants’ complaints do not contain the same level of detail and development

of allegations of manipulation and show that they have neither undertaken significant efforts to

identify factual or statistical allegations particularized to exchange-based Bitcoin traders nor

demonstrated leadership on behalf of exchange-based Bitcoin traders. See generally Leibowitz




                                               7
        Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 13 of 21



Complaint (omitting (i) any mention of relevant Bitcoin futures exchanges, (ii) a description of

Bitcoin futures or futures generally, and (iii) the relationship between Bitcoin and Bitcoin

futures); see also Ebanks Complaint (lacking reference to any Bitcoin derivative markets, or the

impact of manipulation on such markets). In contrast to this dearth of allegations specific to

exchange-based class members, the Kirby/Radice Team undertook extensive original expert and

statistical analyses for all class members, including exchange-based class members, resulting in a

complaint containing particularized allegations and independent economic analyses of a

magnitude unsurpassed by competing movants. See In re Comverse Tech., Inc. Derivative Litig.,

No. 06 Civ. 1849, 2006 WL 3511375, at *4 (E.D.N.Y. Dec. 5, 2006) (affirming magistrate’s

appointment of lead counsel on grounds that their complaint contained a “superior factual

backdrop”).

       C.      Discretionary Factors Beyond Federal Rule of Civil Procedure 23(g)(1)(A)
               Support the Appointment of the Kirby/Radice Team as Interim Lead
               Counsel

               1.     The Kirby/Radice Team’s Experience with Complex Financial
                      Product Antitrust Litigation Supports Appointment as Interim Lead
                      Counsel

       In evaluating interim lead counsel applications in complex financial antitrust and

commodities litigation, courts in this District credit the unique experience of attorneys with

“substantial commodities futures experience of their own – as both lawyers and businesspeople.”

See Deangelis v. Corzine, 286 F.R.D. 220, 224 (S.D.N.Y. 2012) (Marrero, J.).5 As set forth in

the opening brief, see Opening Br. at Section II.B, Kirby and Radice have been appointed

5
 See also In re Bear Stearns Cos., Inc. Sec., Derivative, & Emp. Ret. Income Sec. Act (ERISA)
Litig., No. 08 M.D.L. 1963 (RWS), 2009 WL 50132, at *11 (S.D.N.Y. Jan. 5, 2009), amended
on denial of reconsideration sub nom. In re Bear Stearns Cos., Inc. Sec., Derivative, & ERISA
Litig., No. 08 M.D.L. 1963 (RWS), 2009 WL 2168767 (S.D.N.Y. July 16, 2009) (finding
counsel’s experience in and knowledge of applicable law to be persuasive when choosing lead
counsel) (citations omitted).




                                                8
             Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 14 of 21



interim and lead counsel, co-lead, and plaintiffs’ counsel in multiple antitrust and commodities

class actions with similar claims, which have resulted in landmark settlements. For example,

Kirby currently serves as interim co-lead counsel for the Exchange-Based Action in connection

with the LIBOR multi-district litigation and has negotiated partial settlements, totaling $187

million to date, which represent the largest recovery on behalf of a futures class. See Opening

Br. at Section II.B. Likewise, Kirby and Radice each served as class counsel (with Kirby

providing special fiduciary representation for the exchange-based class) in connection with In re

Foreign Exchange Benchmark Rates Antitrust Litigation, No. 13 Civ. 7789 (LGS) (S.D.N.Y.).

That case has resulted in recoveries totaling $2.3 billion to date. See Opening Br. at Sections

II.B, III.

        In addition, David Kovel, the head of Kirby’s antitrust and commodities litigation

practice, and John Radice, the founder of the Radice Law Firm, both worked as professional

traders prior to pursuing their legal careers, which provides them with unique market insight.

See Opening Br. at Section II.B. The Kirby/Radice Team respectfully submits that the depth of

their collective experience litigating complex financial product antitrust cases qualifies their

firms to serve as interim lead counsel. See Opening Br. at II.B.

                  2.    The Kirby/Radice      Team     Promotes     Diversity,   Inclusion,   and
                        Opportunity

        In reviewing leadership applications in complex class action litigation, courts

increasingly consider whether a proposed leadership team demonstrates a commitment to

diversity and the potential to provide substantive work for junior attorneys. See, e.g., Tr. of

Proceedings at 13-15, In re Chi. Board Options Exch. Volatility Index Manipulation Antitrust

Litig., No. 18 Civ. 4171 (N.D. Ill. July 11, 2018) [ECF No. 48] (setting forth criteria for interim

leadership applications).



                                                9
        Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 15 of 21



       The Kirby/Radice Team respectfully submits that its leadership application uniquely

addresses these considerations. The Kirby/Radice Team is the only proposed Interim Lead

Counsel that would place experienced women litigators in leadership positions. If appointed

interim lead counsel, attorneys Karen Lerner at Kirby, and April Lambert and Natasha

Fernandez-Silber at Radice, will be significantly involved in prosecuting the claims against

Defendants and arguing motions before this Court. Each brings relevant experience to this

litigation. With a background in defense work, Ms. Lerner is known for cooperatively working

with counsel for all parties to effectively advance the litigation on behalf of her clients. At

Kirby, Ms. Lerner has been at the forefront of cutting-edge commodities/antitrust litigation

against leading financial institutions, including expertise in negotiating and analyzing

transactional data from defendants and third-party futures exchanges. Likewise, Ms. Lambert

will be leading the effort on behalf of the Radice firm. Ms. Lambert has been on the trial teams

for two high-stakes antitrust cases that settled recently on the eve of trial6 and has published on

the issues of cybersecurity and privacy.7     In addition, as a graduate student, Ms. Lambert

conducted research into the adoption and use of cryptocurrencies and the sociopolitical

characteristics of Bitcoin users.8 As set forth in the Kirby/Radice Team’s opening brief and

supporting papers, this litigation team will draw upon a talented team of litigators at both firm

6
 In re Loestrin 24 Fe Antitrust Litig., No. 13 MD 2472 (D.R.I.); In re Solodyn (Minocycline
Hydrochloride) Antitrust Litig., No. 14 MD 02503 (D. Mass.).
7
 See, e.g., Masooda Bashir, April Lambert, Boyi Guo, Nasir Memon, and Tzipora Halevi,
Cybersecurity Competitions: The Human Angle, 13 IEEE Security & Privacy 74 (2015); April
Lambert, et al., Library Patron Privacy in Jeopardy an Analysis of the Privacy Policies of
Digital Content Vendors, 52 Proceedings of the Association for Information Science and
Technology 1 (2015).
8
 Designed and collaborated on research that was published as Masooda Bashir, Beth Strickland,
and Jeremiah Bohr, What Motivates People to Use Bitcoin?, 10047 International Conference on
Social Informatics 347 (2016).




                                                10
           Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 16 of 21



   who have successfully represented investors and consumers in complex financial antitrust

   litigation. See Exs. A-B, Decl. of Karen M. Lerner in Supp. of Mot. to Appoint Counsel [ECF

   Nos. 26-1-26-2].

          Consistent with Rule 3.D of this Court’s Individual Practices, the Kirby/Radice Team is

   also committed to ensuring that junior attorneys receive valuable litigation experience through

   participation in pre-trial proceedings. This is not an empty promise. In connection with an

   antitrust action alleging manipulation of the silver futures market by J.P. Morgan, Anthony

   Maneiro, a Kirby associate, was tasked with arguing a motion to exclude expert testimony. See

   Tr. of Proceedings, Shak v. JPMorgan Chase & Co., 15 Civ. 992 (PAE) (S.D.N.Y. Nov. 2, 2018)

   [ECF No. 243] (case stayed during pendency of criminal proceedings against percipient J.P.

   Morgan witnesses).       Here, Mr. Maneiro’s understanding of market dynamics has already

   informed his research and drafting of the Young Complaint and our continuing assessment of the

   theories and impact on investors. Radice is similarly committed to this effort. For example, Ms.

   Fernandez-Silber is an integral part of the Intuniv Antitrust Litigation, No. 16 Civ. 12653 (D.

   Mass.), trial team and has been deeply involved in depositions and expert work in that and other

   matters. Accordingly, if appointed Interim Lead Counsel, the Kirby/Radice Team will continue

   their ongoing commitment to diversity and inclusion while serving the best interests of the

   putative class.

III.      The Kirby/Radice Team Offers the Most Compelling Leadership Application

          For the reasons set forth below, the Kirby/Radice Team respectfully submits that the

   competing interim lead counsel motions simply are less compelling than its own application.

          A.         The Newly Established RCF Firm’s Leadership Application

          The newly established RCF law firm’s leadership application rests on a weak foundation.

   Principally, RCF argues that being “first-to-file” carries outsized significance. This argument is


                                                  11
        Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 17 of 21



spurious. Courts in this district recognize that “[w]hether someone was ‘first to file’ by itself has

little to do with who is the best qualified to lead the case, and . . . [t]o hold otherwise would

further encourage a ‘rush to the courthouse’ in . . . class action cases.” Vale v. McGuinn, No. 09

Civ. 3807 (RMB), 2009 WL 3297490, at *4 (S.D.N.Y. Oct. 13, 2009) (quoting Nowak v. Ford

Motor Co., 240 F.R.D. 355, 365 (E.D. Mich. 2006)); see also 3 Herbert Newberg & Alba Conte,

Newburg on Class Actions § 9.35 (4th ed. 2002) (“The first attorney to file is not entitled to

special consideration for appointment as lead counsel simply by winning the race to the

courthouse.”); see also In re LIBOR-Based Fin. Instrument Antitrust Litig., No. 11 MD 2262

(NRB), 2011 WL 5980198, at *3 (S.D.N.Y. Nov. 29, 2011) (appointing Kirby as interim co-lead

counsel and holding that the fact that various firms filed first was not a determinative factor).

       Consistent with Rule 23(g)(1)(A)(i), this Court should look past the commencement date

of the Leibowitz Action and consider the actual work performed by RCF when evaluating its

application. RCF does not deny, nor can it, that its complaint borrows heavily from an academic

study claiming that Defendants manipulated the price of bitcoin. See Leibowitz Compl. ¶¶ 118-

36.   Seeking credit for being first-to-file a complaint that recites public information and

repackages academic literature is suspect under any circumstance, but it is particularly

questionable here, given the inherent challenges and complexities of pleading antitrust and

commodities claims. In contrast, the Kirby/Radice Team invested the time and resources to

developed well-pled, particularized allegations supported by rigorous independent expert

quantitative analysis that expands upon the academic study relied upon by RCF. See Section

II.B, supra. The Kirby/Radice Team respectfully submits that this type of extensive pre-filing

investigation demonstrates true leadership. See In re Mun. Derivatives, 252 F.R.D. at 186 (in

considering “work done by counsel in identifying and investigating potential claims in this




                                                 12
        Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 18 of 21



action, the Court finds that the work done by the Firms weighs in favor of their appointment as

interim lead counsel”).

        Second, RCF overstates its role in prosecuting claims to date. See RCF Br. at 2 (“Since

being the first-to-file, Plaintiffs have diligently prosecuted their case and caused it to advance

much farther [sic] along from a procedural standpoint”). Serving a complaint and negotiating a

vacated briefing schedule is not particularly noteworthy.        Id. at 2-3.   In any event, the

Kirby/Radice Team has also effectuated service of the Young Complaint through defense

counsel, without incurring the expense of service. Stipulation, Young v. iFinex Inc., No. 19 Civ.

1902 (W.D. Wa. Jan. 2, 2020) [ECF No. 10] (“Defendants shall accept service of process in the

Southern District of New York”). Further, the Kirby/Radice Team worked together with RCF to

secure an agreement from defense counsel to postpone briefing on motion(s) to dismiss until this

Court selected interim lead counsel and set a schedule for filing an amended consolidated

complaint. See [Proposed] Scheduling Order [ECF No. 27-1].

        Finally, in apparent recognition of its limited experience, RCF included California-based

attorneys from SWCK in its interim lead counsel motion. RCF’s opening brief does not explain

what role, if any, SWCK played in developing the publicly sourced allegations of the Leibowitz

Complaint. Because SWCK only first appeared in the Leibowitz Action after RCF performed

certain perfunctory case initiation exercises, it is unclear what credit, if any, SWCK deserves for

those tasks as well. In any event, SWCK does not purport to bring any unique litigation skills to

bear.   Even though that firm has experience litigating class actions, SWCK’s lack of

demonstrable commitment to this litigation is obvious in comparison to that already

demonstrated by the Kirby/Radice Team.




                                                13
        Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 19 of 21



       B.      Robbins Geller’s Leadership Application is Not as Compelling for This
               Litigation

       The Kirby/Radice Team submits that it is better positioned to serve as interim lead

counsel in this case compared to Robbins Geller. The Kirby/Radice Team does not dispute

Robbins Geller’s track record of success in general. In the context of this litigation, however, the

Kirby/Radice Team respectfully submits that the Ebanks Complaint filed by Robbins Geller does

not reflect the same level of pre-filing investigation as the Young Complaint that Kirby/Radice

Team originally filed a month earlier. See Section II.B, supra; Opening Br. at Section II.A. Of

course, the Kirby/Radice Team remains willing to work collaboratively with Robbins Geller in

prosecuting the common claims asserted in the Young and Ebanks Actions.

       The ability of the Kirby/Radice Team to work collaboratively with Robbins Geller is

simplified now that the Court has consolidated the Related Actions.9 While the Ebanks Action

asserts claims solely on behalf of bitcoin purchasers, the Young Action covers those who

transacted in bitcoin and bitcoin futures during the proposed class period. The Young Complaint

already adequately establishes that Defendants’ alleged manipulation directly (and consistently)

impacted investors who transacted in bitcoin and bitcoin futures during the proposed class

period. Recent caselaw in this District confirms that there is no immediate actual conflict within

a proposed class covering “physical” and “futures” traders that would require this Court to sever

class into factions at the pleading stage and to assign litigation responsibility for particular


9
  On the day following the commencement of the Ebanks Action, Robbins Geller filed a letter to
the Court setting forth its intention to move to be appointed interim class counsel on behalf of a
class of bitcoin purchasers and stated its intention to file a letter outlining its view on
consolidation. Rudman Ltr. re Consolidation & Interim Class Counsel, Ebanks, No. 20 Civ. 453
(S.D.N.Y. Jan. 17, 2020) [ECF No. 6]. Subsequently, Robbins Geller filed a letter consenting to
the consolidation of the Related Actions. See Rudman Ltr. re Consolidation, Ebanks, No. 20
Civ. 253 (S.D.N.Y. Jan. 24, 2020) [ECF No. 8].




                                                14
        Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 20 of 21



groups of class members. See Mem. Order at 3, In re Gold Fixing Antitrust and Commodity

Exch. Act Litig., 14 Civ. 1459 (VEC) (S.D.N.Y. June 16, 2014) [ECF No. 19] (denying sub-

classes and finding that “[t]o be sure, some differences may exist between some of the putative

class members . . . [but] [t]o create putative subclasses before these potential conflicts develop

places the cart before the horse at great expense to all class members.”); In re Treasury Sec.

Auction Antitrust Litig., No. 15 MD 2673 (PGG), 2017 WL 10991411, at *3 (S.D.N.Y. Aug. 23,

2017) (rejecting request to separate physical market claims from “futures” claims and observing

“[t]hat claims brought under the Sherman Act and the Commodity Exchange Act contain

separate elements does not mean that a conflict between class members exists”).10

       Accordingly, at this preliminary stage of the litigation, the Court should establish a

leadership structure with the Kirby/Radice Team as Interim Lead Counsel.

                                        CONCLUSION

       For the foregoing reasons, the Plaintiffs respectfully request that the Court consolidate

the Related Actions and appoint Kirby McInerney LLP and the Radice Law Firm, P.C. as Interim

Co-Lead Counsel for the Related Actions.




10
   See also Order, In re Foreign Exch. Benchmark Rates Antitrust Litig., 13 Civ. 7789 (LGS)
(S.D.N.Y. Aug. 13, 2015) [ECF No. 412] (appointing counsel to represent an over-the-counter
class and exchange-based class); Wallace v. Intralinks, 302 F.R.D. 310, 319 (S.D.N.Y. 2014)
(Griesa, J.) (appointing single lead counsel to represent both class and subclass).




                                               15
       Case 1:19-cv-09236-KPF Document 75 Filed 01/27/20 Page 21 of 21



Dated: January 27, 2020             KIRBY MCINERNEY LLP

                                    /s/ Karen M. Lerner
                                    David E. Kovel
                                    Karen M. Lerner
                                    Thomas W. Elrod
                                    Anthony E. Maneiro
                                    250 Park Avenue, Suite 820
                                    New York, New York 10177
                                    Telephone: (212) 371-6600
                                    Email: dkovel@kmllp.com
                                            klerner@kmllp.com
                                           telrod@kmllp.com
                                           amaneiro@kmllp.com

                                    RADICE LAW FIRM, P.C.

                                    /s/ John Radice
                                    John Radice
                                    April Lambert
                                    Natasha Fernandez-Silber
                                    475 Wall Street
                                    Princeton, New Jersey 08540
                                    Telephone: (646) 245-8502
                                    E-mail: jradice@radicelawfirm.com
                                             alambert@radicelawfirm.com
                                             nsilber@radicelawfirm.com

                                    Counsel for Plaintiffs Eric Young, Adam Kurtz,
                                    and David Crystal




                                     16
